DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/039,267, filed 05/25/2016, and adds disclosure not presented in the prior application (i.e., claims 11 and 20 recites the limitation “the build platform only moves in the vertical direction while producing the models,” and the prior Application does not support the claimed limitation). 
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 3 and 20 are objected to because of the following informalities:
In claim 3, “wherein system” (line 1) should be corrected to “wherein the system.”  
In claim 20, “in” (line 2) should be corrected to “[[in]] is.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the long side” (lines 1-2) and “the short side” (line 2).  There are insufficient antecedent bases for these limitation in the claim.
Claim 5 recites the limitations “the long side” (lines 1-2) and “the short side” (line 2).  The terms “long” and “short” are relative terms which render the claim indefinite. The term “long” and “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation “the long side” would be interpreted as “a longer side of the build platform than a shorter side of the platform” or “the longest side of the build platform,” and the limitation “the short side” would be interpreted as “a shorter side of the build platform than a longer side of the platform” or “the shortest side of the build platform.”
Claim 5 recites the limitation “flexible side walls on the long side of the build platform and rigid side walls on the short side of the build platform” in lines 1-2. It is unclear how a plurality of walls are on one side of the build platform. For the purpose of examination, the limitation would be interpreted as (1) “flexible side walls on the long sides of the build platform and rigid side walls on the short sides of the build platform” or (2) “a flexible side wall on the long side of the build platform and a rigid side wall on the short side of the build platform”   
Claim 12 recites the limitation “opposing first and second short sides and opposing third and fourth long sides” in line 4. The terms “long” and “short” are relative terms which render the claim indefinite. For the purpose of examination, the limitation would be interpreted as “opposing first and second shorter sides and opposing third and fourth longer sides.”
Claims 13-20 are rejected under 35 U.S.C. 112(b) as being dependent from claim 12. 
Claim 16 recites the limitations “the long side” and “the short side” in line 1 and 2, respectively. The terms “long” and “short” are relative terms which render the claim indefinite. For the purpose of examination, the limitation would be interpreted as “the longer side” and “the shorter side.” (see the 35 U.S.C. 112(b) rejections of claim 12). 
Claim 16 recites the limitation “flexible side walls on the long side of the build platform and rigid side walls on the short side of the build platform” in lines 1-2. It is unclear how a plurality of walls are on one side of the build platform. For the purpose of examination, the limitation would be interpreted as (1) “flexible side walls on the long sides of the build platform and rigid side walls on the short sides of the build platform” or (2) “a flexible side wall on the long side of the build platform and a rigid side wall on the short side of the build platform”   
Claim 17 is rejected under 35 U.S.C. 112(b) as being dependent from claim 16. 
Appropriate correction or clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph ¶ [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 is identical to claim 7. For the purpose of examination, claim 18 would be interpreted as being dependent from claim 12.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (US 20070087071 A1, hereinafter Devos). 
	Regarding claim 1, Devos teaches a system (solid freeform fabrication system 100) for producing three-dimensional models (object 101) (abstract; FIGURE 1, 7) comprising:
a build container (build bin 102, 105) for holding a feedstock (powdery material 128) on a build platform (bottom movable platform 118, 140) in a build space, wherein the build platform is adjustable in height within the build container (¶ [0017]: a powdery material is used to form each individual layer of the desired product; ¶ [0027]: a bottom moveable platform 118 that can be operated in the z-direction by a linear motion actuator 119; FIGURES 1, 2, 3a-3b, 4a-4b);
a powder coater (roller 112) for applying particulate material on the feedstock in layers (¶ [0049], ¶ [0053]; FIGURES 7-8);
a z-axis drive unit (linear motion actuator 119) on a side of the build container (¶ [0027]-¶ [0028]; FIGURES 3a-3b, 4a-4b; of note, actuator 119 is on a bottom side of the build container);
wherein the z-axis drive unit is coupled to the build platform for moving the build platform in a vertical direction (¶ [0027]-¶ [0028]; FIGURES 3a-3b, 4a-4b).
	Regarding claim 2, Devos teaches that the build container includes vertical side walls which adjust in height while producing the models (¶ [0036]; FIGURES 4a-4b).
Regarding claim 3, Devos teaches that the system includes a dosing unit (print head 103) for selectively applying a binder on the particulate material (¶ [0050]; FIGURE 7).
Regarding claim 4, Devos teaches that the container 105 has at least two flexible side walls (¶ [0036], ¶ [0040], claims 7, 8; FIGURES 4a-4b; here, the bag compartment 132 is considered as at least two flexible side walls).
Regarding claim 5, Devos teaches that the container has flexible side walls (i.e., walls forming the bag compartment 132) on the long side of the build platform 140 and rigid side walls (i.e., walls forming the bin housing 144) on the short side of the build platform (¶ [0036], ¶ [0040], claims 7, 8; FIGURES 4a-4b; here, the bag compartment 132 and the bin housing 144 are on both the long side and the short side of the build platform 140). 
Regarding claim 8, Devos teaches that the build container includes two side walls (i.e., walls forming the bag compartment 132) that are attached to the build platform (¶ [0036]; FIGURES 4a-4b; here, the bag compartment 132 is in contact with the platform 140). 
Regarding claim 9, Devos teaches that the container is interchangeable (¶ [0036], ¶ [0041]; FIGURES 3a, 3b, 4a, 4b, 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hochsmann et al. (US 20080053998 A1, hereinafter Hochsmann).  
Regarding claim 6, Devos teaches all the claimed limitations but does not specifically teach that the z-axis drive unit includes a lifting spindle.
Hochsmann teaches an interchangeable container 10 for a system for building a mold body by forming superimposed layers of granular material, the granular material locally and selectively hardened layer by layer (abstract). Hochsmann teaches a Z-axis derive unit includes a lifting spindle (¶ [0018]-¶ [0020]; FIGURES 1a, 1b). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the linear motion actuator 119 of Devos with the known lifting device using a spindle drive as taught by Hochsmann in order yield known results or a reasonable expectation of successful results of lifting a build platform without requiring much space below the build platform for the linear motion actuator. 
Regarding claim 10, Devos teaches all the claimed limitations but does not specifically teach that the system includes a coupling for engaging and disengaging the build platform from the z-axis drive.
Hochsmann teaches the system includes a coupling (spindle screw nut 22 and the connecting part between 22 and 14 as shown in FIGURE 1b; clutch 24) for engaging and disengaging the build platform from the z-axis drive (¶ [0018]-¶ [0020]; FIGURES 1a, 1b). 
Thus, modified Devos teaches all the claimed limitations, and the motivation to combine applied to claim 6 equally applies here. 
Regarding claim 11, modified Devos teaches that the build platform only moves in the vertical direction while producing the models (Devos: ¶ [0028], FIGURES 3a, 3b, 4a, 4b; Hochsmann: ¶ [0018], ¶ [0019], FIGURES 1a, 1b).

	Regarding claim 12, Devos teaches a system (solid freeform fabrication system 100) for producing three-dimensional models (object 101) (abstract; FIGURE 1, 7) comprising:
a build container (build bin 102, 105) for holding a feedstock (powdery material 128) on a rectangular build platform (bottom movable platform 118, 140) in a build space, wherein the build platform is adjustable in height within the build container and has opposing first and second short sides and opposing third and fourth long sides (¶ [0017]: a powdery material is used to form each individual layer of the desired product; ¶ [0027]: a bottom moveable platform 118 that can be operated in the z-direction by a linear motion actuator 119; FIGURES 1, 2, 3a-3b, 4a-4b);
a powder coater (roller 112) for applying particulate material on the feedstock in layers (¶ [0049], ¶ [0053]; FIGURES 7-8);
a z-axis drive unit (linear motion actuator 119) on a side of the build container (¶ [0027]-¶ [0028]; FIGURES 3a-3b, 4a-4b; of note, actuator 119 is on a bottom side of the build container);
wherein the z-axis drive unit is coupled to the build platform for moving the build platform in a vertical direction (¶ [0027]-¶ [0028]; FIGURES 3a-3b, 4a-4b).
However, Devos does not specifically teach that the system comprises a first z-axis drive unit and a second z-axis drive unit, each on a side of the build container;
wherein the first z-axis drive unit is coupled to the first side of the build platform and the second z-axis drive is coupled to the second side of the build platform.
Hochsmann teaches an interchangeable container 10 for a system for building a mold body by forming superimposed layers of granular material, the granular material locally and selectively hardened layer by layer (abstract). Hochsmann teaches a z-axis derive unit (lifting device) is disposed on a side of the build container 10 and coupled to a shorter side (e.g., the first side as recited in claim 12) of the build platform coupled to a shorter side of the build platform (¶ [0018]-¶ [0020]; FIGURES 1a, 1b, 2). 
Although Hochsmann does not explicitly disclose that the container is coupled to another lifting device on the another shorter side, in the case where a reference does not disclose a plurality of parts, mere duplication of the parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 IV(B) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Here, duplication of the lifting device on the opposing side of the first side of the build platform does not produce a new or unexpected result in moving the build platform in a vertical direction. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the linear motion actuator 119 of Devos with the known lifting device using a spindle drive as taught by Hochsmann in order to yield known results or a reasonable expectation of successful results of lifting a build platform without requiring much space below the build platform for the linear motion actuator. 
Regarding claim 13, Devos teaches that the build container includes vertical side walls which adjust in height while producing the models (¶ [0036]; FIGURES 4a-4b).
Regarding claim 14, Devos teaches that the system includes a dosing unit (print head 103) for selectively applying a binder on the particulate material (¶ [0050]; FIGURE 7).
Regarding claim 15, Devos teaches that the container 105 has at least two flexible side walls (¶ [0036], ¶ [0040], claims 7, 8; FIGURES 4a-4b; here, the bag compartment 132 is considered as at least two flexible side walls).
Regarding claim 16, Devos teaches that the container has flexible side walls (i.e., walls forming the bag compartment 132) on the long side of the build platform 140 and rigid side walls (i.e., walls forming the bin housing 144) on the short side of the build platform (¶ [0036], ¶ [0040], claims 7, 8; FIGURES 4a-4b; here, the bag compartment 132 and the bin housing 144 are on both the long sides and the short sides of the build platform 140). 
Regarding claim 17, modified Devos teaches that the z-axis drive units each includes a lifting spindle (Hochsmann: ¶ [0018]-¶ [0020]; FIGURES 1a, 1b). Thus, modified Devos teaches all the claimed limitations, and the motivation to combine applied to claim 12 equally applies here. 
Regarding claim 19, Devos teaches that the build container includes two side walls (i.e., walls forming the bag compartment 132) that are attached to the build platform (¶ [0036]; FIGURES 4a-4b; here, the bag compartment 132 is in contact with the platform 140). 
Regarding claim 20, modified Devos teaches that the container is interchangeable (Devos: ¶ [0036], ¶ [0041]; FIGURES 3a, 3b, 4a, 4b, 5; Hochsmann: claim 1); the system includes a coupling (spindle screw nut 22 and the connecting part between 22 and 14 as shown in FIGURE 1b; clutch 24) for engaging and disengaging the build platform from the z-axis drive (Hochsmann: ¶ [0018]-¶ [0020]; FIGURES 1a, 1b); and the build platform only moves in the vertical direction while producing the models (Devos: ¶ [0028], FIGURES 3a, 3b, 4a, 4b; Hochsmann: ¶ [0018], ¶ [0019], FIGURES 1a, 1b). Thus, modified Devos teaches all the claimed limitations, and the motivation to combine applied to claim 12 equally applies here.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Ederer et al. (US 20040026418 A1, hereinafter Ederer). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Devos and Hochsmann as applied to claim 12, and further in view of Ederer.
Regarding claims 7 and 18, Devos/modified Devos teaches all the claimed limitations but does not specifically teach that the build platform has a ribbed design.
Ederer teaches an interchangeable container 1 forming a substantially delimiting frame into which a workpiece platform 2 acts as a base and can be inserted (abstract). The workipiece platform 2 has a ribbed design (FIGURE 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the build platform of Devos/modified Devos with the build platform having a ribbed design between an upper plate and a bottom plate as taught by Ederer in order to yield known results or a reasonable expectation of successful results of improving the load-carrying ability or the stiffness of the build platform minimizing the weight of the build platform. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maggiore (US 20160068793) teaches a method of additive manufacturing within a single-use container having a rigid or flexible wall (abstract, ¶ [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744